Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 12-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II and Group III, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/20/2022.
Applicant's election with traverse of Group I in the reply filed on 4/20/2022 is acknowledged.  The traversal is on the ground(s) that "such reasoning completely ignores common features recited in independent claims 1 and 13".  This is not found persuasive because the examiner notes that although Claim 13 recites some limitations common to the image panel of claims 1-11, the combination of claims 13-19 does not require the specifics of the particular subcombination of claims 1-11. Regarding applicant's argument that "Both independent claims 1 and 13 recite a specific image panel structure" the examiner notes that the specific image panel structure of claims 1-11 is different from the image panel of claims 13-19 which is broad. Specifically, Claims 1-11 recite limitations such as "wherein the at least one image region is not visible from the first major surface of the transparent substrate when light is not incident upon the second major surface of the transparent substrate; and wherein the at least one image region is visible from the first major surface of the transparent substrate and forms a composite image with the first image layer when light is incident upon the second major surface of the transparent substrate" and further recite limitations i.e. a decal, ink layer… that are distinct from the general image panel and the layers of claims 13-19. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kontani (US 2020/0198535) in view of Gaynor et al. (US 2017/0361211) (hereinafter Gaynor).
Re claim 1: Kontani teaches an image panel, comprising: a transparent substrate (110, fig. 4) (transparent protective layer, see para [0060]) comprising a first major surface (110a, fig. 4) and a second major surface (bottom surface 110, fig. 4), the second major surface being opposite the first major surface (see fig. 4); a first image layer (120, fig. 4) disposed on the second major surface of the transparent substrate (bottom surface of 110); a diffuser layer (140, fig. 4) disposed on the first image layer (120); a second image layer (130, fig. 4) disposed on the diffuser layer (140), the second image layer (130) comprising at least one mask region (see annotated fig. 4) and at least one image region (see annotated fig. 4); wherein the at least one image region (see annotated fig. 4) is not visible (see fig. 6) from the first major surface (110a) of the transparent substrate (110) when light is not incident upon the second major surface (bottom surface of 110) of the transparent substrate (non-lighting state, see fig. 6); and wherein the at least one image region (see annotated fig. 4) is visible (see fig. 7) from the first major surface (110a) of the transparent substrate (110) and forms a composite image (see fig. 7) with the first image layer (120) when light is incident upon the second major surface (bottom surface of 110) of the transparent substrate (110) (lighting state, see fig. 7) (note: examiner is interpreting the term "on" as being attached to as defined by Merriam-Webster) .  

    PNG
    media_image1.png
    731
    671
    media_image1.png
    Greyscale

However, Kontani is silent about an optical density of the image panel is at least 3.0 in the at least one mask region and less than 3.0 in the at least one image region.
Gaynor teaches changing an optical density by changing a thickness of a material (see para [0071]) or adjusting the ink layer (see para [0092]).
Therefore, in view of Gaynor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the materials or the thickness of the layers of Kontani such that an optical density of the image panel is at least 3.0 in the at least one mask region and less than 3.0 in the at least one image region, in order to achieve a desired amount of light transmission.
Kontani discloses the claimed invention except for an optical density of the image panel is at least 3.0 in the at least one mask region and less than 3.0 in the at least one image region.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the material of the layers of Kontani such that an optical density of the image panel is at least 3.0 in the at least one mask region and less than 3.0 in the at least one image region to achieve a desired light transmission, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Re claim 2: Kontani teaches the transparent substrate (110, fig. 4) is at least one of a glass or a plastic (acrylic resin, urethane, silicone, see para [0060]).  
Re claim 3: Kontani is silent about the first image layer comprises an optical density of 0.5 or less.  
Gaynor teaches changing an optical density by changing a thickness of a material (see para [0071]) or adjusting the ink layer (see para [0092]).
Therefore, in view of Gaynor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the materials or the thickness of the first image layer of Kontani such that the first image layer comprises an optical density of 0.5 or less, in order to achieve a desired amount of light transmission.
Kontani discloses the claimed invention except for the first image layer comprises an optical density of 0.5 or less.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the material of the first image layer of Kontani such that the first image layer comprises an optical density of 0.5 or less, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Re claim 4: Kontani is silent about the optical density of the diffuser layer is from 1.0 to 2.0.  
Gaynor teaches changing an optical density by changing a thickness of a material (see para [0071]) or adjusting the ink layer (see para [0092]).
Therefore, in view of Gaynor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the materials or the thickness of the diffuser layer of Kontani such that the optical density of the diffuser layer is from 1.0 to 2.0, in order to achieve a desired amount of light transmission.
Kontani discloses the claimed invention except for the first image layer comprises an optical density of 0.5 or less.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the material of the diffuser layer of Kontani such that the optical density of the diffuser layer is from 1.0 to 2.0, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Re claim 5: Kontani is silent about the optical density of the at least one image region of the second image layer is 0.5 or less.  
Gaynor teaches changing an optical density by changing a thickness of a material (see para [0071]) or adjusting the ink layer (see para [0092]).
Therefore, in view of Gaynor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the materials or the thickness of the second image layer of Kontani such that the optical density of the at least one image region of the second image layer is 0.5 or less 0, in order to achieve a desired amount of light transmission.
Kontani discloses the claimed invention except for the first image layer comprises an optical density of 0.5 or less.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the material of the second image layer of Kontani such that the optical density of the at least one image region of the second image layer is 0.5 or less, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Re claim 6: Kontani teaches wherein, in the at least one image region (see annotated fig. 4), the first image layer (120, fig. 4) comprises a first color (white resin, see para [0061]) having first CMYK values (CMYK value of white), the second image layer (130, fig. 4) comprises a second color (black, see para [0061]) having second CMYK values (CMYK value of black), and the composite image (see fig. 7) comprises a third color (color combination of 120, 130, 110, fig. 4) having third CMYK values that are different from the first CMYK values and the second CMYK values (CMYK value of third color is different from the value of black and white since 110 has a wood grain or metal pattern, see para [0087]).  

Re claim 8: Kontani teaches the first image layer (120, fig. 4) comprises an ink layer (opaque white ink, see para [0061]) printed onto the second major surface of the transparent substrate (bottom surface of 110, fig. 4).  

Re claim 9: Kontani teaches the diffuser layer (140, fig. 4) comprises one or more white ink layers (opaque white ink, see para [0073]) printed onto the first image layer (120, fig. 4).  

Re claim 10: Kontani teaches the at least one mask region (see annotated fig. 4) comprises black ink (black ink, see para [0070]) printed onto the diffuser layer (140).  

Re claim 11: Kontani teaches the at least one image region (see annotated fig. 4) comprises an ink region (black region around the word AUTO, fig. 4) (black ink, see para [0070]) disposed on the diffuser layer (140).  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kontani (US 2020/0198535) in view of Gaynor et al. (US 2017/0361211) as applied to claim 1 above, and further in view of Judge (US 2010/0186214).
Re claim 7: Kontani in view of Gaynor fails to teach the first image layer comprises a decal adhered to the second major surface of the transparent substrate.  
Judge teaches a first image layer (190, fig. 18) comprises a decal (194, fig. 18) adhered to the second major surface (172, fig. 18) of the transparent substrate (180, fig. 18) (transparent, see para [0055]).
Therefore, in view of Judge, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a decal adhered to the first image layer of Kontani where the decal is adhered to the second major surface of the transparent substrate, in order to provide an additional visual aesthetic to the image panel.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Piccin (US 2021/0300265) and Watanabe et al. (US 2019/0271884) disclose a similar image panel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENG SONG/Primary Examiner, Art Unit 2875